Citation Nr: 1400438	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left lower extremity deformity, to include atrophy of the calf muscles and pes cavus of the left foot.

2.  Entitlement to service connection for a chronic back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1948 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for service connection for a chronic back disability on the merits and denied an application to reopen the previously denied issue of entitlement to service connection for a left lower extremity deformity, to include atrophy of the calf muscles and pes cavus of the left foot, for failure to submit new and material evidence.

In November 2013, the Veteran, accompanied by his representative, appeared at the RO to submit evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot in a final March 1949 rating decision; the Veteran was properly informed of the adverse decision and his appellate rights in an April 1949 letter, and he did not timely appeal this action.
2.  Evidence received since the March 1949 RO rating decision that denied the Veteran's claim of entitlement to service connection for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The pre-existing left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot, now manifested by recurrent pain, is shown to have as likely as not increased in severity beyond its natural progression during the Veteran's period of active service.

4.  The pre-existing spinal scoliosis, now manifested by recurrent back pain associated with degenerative disc disease and herniated nucleus pulposus of the L5-S1 vertebrae, is shown to have been as likely as not to have increased in severity beyond its natural progression during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left lower extremity deformity, to include atrophy of the calf muscles and pes cavus of the left foot, are met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a left lower extremity deformity, to include atrophy of the calf muscles and pes cavus of the left foot, residuals of poliomyelitis, on the basis of aggravation, have been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The degenerative disc disease and herniated nucleus pulposus of the Veteran's L5-S1 vertebrae is due to aggravation of a pre-existing spinal scoliosis condition by active service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

As will be further discussed below, the Board has found that new and material evidence has been received sufficient to reopen the claim for service connection for a left lower extremity deformity, to include atrophy of the calf muscles and pes cavus of the left foot.  The Board is also granting the claim for service connection for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot, and for a chronic back disability.  As the appeal is being granted in full, any error that may exist with regard to the application of the VCAA (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with respect to these matters is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the matters at issue on appeal.

II. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left lower extremity deformity, to include atrophy of the calf muscles and pes cavus of the left foot.

Unappealed rating decisions of the RO and Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  Reopening of a claim requires "new and material evidence."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  
The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2012).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed his original claim for service connection for service connection for a left lower extremity deformity in February 1949, very shortly after his separation from active duty.  Evidence considered at the time by the RO included his service treatment records and his personal statements to the effect that his left foot and lower extremity deformity with atrophy of the calf muscles was aggravated by active duty.  Based on the findings of a service medical review board report dated in February 1949, which found that his left foot and lower extremity deformity with atrophy of the calf muscles were residuals of childhood poliomyelitis that were pre-existing conditions noted at entry into service and were not aggravated by service, the claim was denied in March 1949.  Notice of this denial and his appellate rights were furnished via correspondence dated in April 1949.  He did not file a timely appeal, and the March 1949 denial became final.

In April 2010, the Veteran, inter alia, submitted an application to reopen his claim for service connection for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot.  Evidence submitted includes private medical records dated in August 1966, April 1994, and 2005 - 2010, showing treatment for chronic pain associated with the left lower extremity deformity, manifested by asymmetric leg lengths (the left being shorter than the right) with atrophy of the calf muscles and pes cavus of the left foot.  The evidentiary submissions also include the Veteran's oral hearing testimony before the Board in November 2013, in which he testified that although his left leg was deformed prior to service by a childhood bout of poliomyelitis, he accommodated his left leg and did not engage in physical activities that would cause him pain.  He therefore had no left leg pain prior to service and he developed chronic left leg pain only after being forced to engage in the physical rigors of military training, which aggravated his left leg disorder and resulted in a chronic disability that continued to the present day.

The prior final RO rating decision of March 1949 denied VA compensation for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot primarily on the grounds that this condition was noted on military induction examination in October 1948, prior to entry into active duty in December 1948, and was not aggravated by service according to a February 1949 military medical board proceeding.  The Veteran was discharged from active duty in February 1949.  The clinical evidence submitted since March 1949 includes private medical treatment reports, dated in August 1966, April 1994, and 2005 - 2010, which firmly establishes that he had chronic pain associated with his left foot and left lower extremity deformity.  Also, his November 2013 oral testimony (which is presumed to be credible for the purpose of reopening the claim) indicates continuity of chronic pain of his left foot and lower extremity since active service and a link between them and the brief but intensely rigorous physical activities he was compelled to perform during basic training while on active duty.  These constitute new and material evidence with respect to the claim for service connection for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot, in that this evidence was not previously considered by VA adjudicators with respect to the claim at issue, and it relates to unestablished facts necessary to substantiate the claim (i.e., it objectively establishes the clinical existence of the claimed disability and presents a positive nexus linking it to the Veteran's military service.)  The claim is reopened for a de novo review on the merits.

III.  Entitlement to service connection for a left lower extremity deformity and 
for a chronic back disability.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013). 

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. 38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service..."). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).
Here, the Veteran's service medical records show that on pre-induction examination in October 1948, prior to entry into active duty, he was note to have had a childhood history of poliomyelitis, which produced a residual left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot.  The left leg was noted to be one-half inch shorter than the opposing right leg.  Scoliosis of the spine was also detected on examination.  Despite these physical defects noted on service department examination, he was deemed fit for military service and accepted into the United States Army.  In sum, there is no question that a scoliotic spine condition and left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot were noted at the time of the Veteran's entrance into service; thus the provisions of 38 U.S.C.A. § 1153 apply. 

As the spine and left foot and lower extremity conditions were noted at service entry, the next question is whether there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Veteran entered active duty in the United States Army in late December 1948.  After approximately one month of basic training, his left lower extremity became symptomatically painful, fatigued, and weak.  A medical summary and narrative dated in late January 1949 states, in pertinent part:

At age of 2 years [the Veteran] contracted poliomyelitis.  Left leg has been weak ever since.  Has always taken it easy and not walked too much.  Drafted [into active duty in December 1948].  [Left leg] has begun bothering him under the heavy walking in the Army.  Leg gets tired and outside of foot hurts.

A February 1949 report of a medical board proceeding determined that the Veteran's left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot pre-existed his entry into active duty and was not aggravated by active duty.  The Veteran was deemed unfit for further military service and discharged from active duty in February 1949.

The Veteran submits private medical evidence dated in August 1966, April 1994, and 2005 - 2010, which indicates that he was treated for chronic pain associated with his left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot and also for chronic back pain associated with degenerative disc disease and herniated nucleus pulposus of the L5-S1 vertebrae.  Treatment of his back disability included surgery.  

The Veteran also presented written statements and oral testimony at the November 2013 hearing, in which he stated that, although he knew he had back and left lower extremity deformities prior to service, these were asymptomatic prior to his entry into active service because he never over-engaged in the sorts of physical activities that might have aggravated them, and that it was not until he was compelled to engage in intense physical activities during basic training that involved frequent marching, running, and combat drills, that his left lower extremity, foot, and back become painfully symptomatic.  He stated that, since that time in service to the present, his back and left lower extremity and foot have remained in constant chronic pain, necessitating back surgery.  

The Board notes the Veteran is competent to describe symptoms such as pain and his history of reporting for treatment.  Layno v. Brown, 6 Vet. App. at 469-70 (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge"). 

Furthermore, the Board finds this history of back and left foot and lower extremity pain and treatment to be credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

In light of the clinical evidence documenting treatment for left foot and leg pain during service and continuing after service, and credible oral testimony indicating onset of back pain in service and continuing after service, eventually resulting in hospitalization and surgery for back symptoms associated with degenerative disc disease and herniated nucleus pulposus of the L5-S1 vertebrae, the Board finds that the Veteran's pre-existing left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot (residuals of poliomyelitis) and his spinal scoliosis condition as likely as not chronically increased in severity during service. 

Having found the condition increased during service, notwithstanding the conclusion of the February 1949 medical board that no aggravation by service occurred, the presumption of aggravation applies and the increase is presumed to be a result of service under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306. 

It is the government's burden to rebut this presumption by showing a lack of aggravation or proving by clear and unmistakable evidence that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153); Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012).  As explained, this is an onerous burden, and the evidence must be undebatable.

While the VA may obtain evidence to rebut the presumption, in this particular case, to attempt to obtain an examination to answer the question of aggravation would arguably only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); but see Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (finding that precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary). 

In this case, the Veteran is shown to have a scoliotic spine and a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot prior to his entry into service and manifested by credible accounts of back pain in service and documented complaints of left foot and leg pain in service that ultimately rendered him unfit for active military duty.  The current diagnoses of degenerative disc disease and herniated nucleus pulposus of the L5-S1 vertebrae appear to be clinically linked to the spinal scoliosis noted prior to service.  The current clinical evidence also demonstrates a symptomatic left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot manifested by chronic pain.  As the high standard of proving by clear and unmistakable evidence that the increase in severity during service was the result of the natural progression of the disorder has not been met, the Board finds that the presumption of aggravation is not rebutted and that the claims on appeal must be granted.  Resolving any doubt in the Veteran's favor, the claims for service connection for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot and for degenerative disc disease and herniated nucleus pulposus of the L5-S1 vertebrae are hereby granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a left lower extremity deformity, to include atrophy of the calf muscles and pes cavus of the left foot, is reopened for a de novo review.

Service connection for a left lower extremity deformity with atrophy of the calf muscles and pes cavus of the left foot, residuals of poliomyelitis, is granted on the basis of aggravation by active duty.

Service connection for degenerative disc disease and herniated nucleus pulposus of the L5-S1 vertebrae is granted, on the basis of aggravation of spinal scoliosis by active duty.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


